PER CURIAM.
The conviction, adjudication and sentence rendered in this cause is reversed because of the refusal of the trial court to charge on the minimum penalties for trafficking in *386cocaine, upon the authority of Tascano v. State, 393 So.2d 540 (Fla.1981). See also: Williams v. State, 399 So.2d 999 (Fla. 3d DCA 1981); Cunningham v. State, 404 So.2d 759 (Fla. 3d DCA 1981).
No merit is found as to the other point on appeal relating to the sufficiency of the evidence. Winchell v. State, 362 So.2d 992 (Fla. 3d DCA 1978); Frank v. State, 199 So.2d 117 (Fla. 1st DCA 1967); Spataro v. State, 179 So.2d 873 (Fla. 2d DCA 1965).
Therefore, the appellant and the cause is remanded to the trial court for a new trial.
Reversed and remanded with directions.